DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, claims 15 and 20in the reply filed on 08/10/2021 is acknowledged.  The traversal is on the ground(s) that there would be no search burden to search the groups together. This argument is not persuasive as search burden is not germane to PCT lack of unity practice. Furthermore, it is held that it would be burdensome to search the product claims with the elected method because there are other methods that could result in the claimed product. Applicant argues that there is a technical feature shared by the groups. This is not found persuasive because that technical feature is not a contribution over the art as set forth in the restriction requirement dated 06/11/2021a t page 4. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-14 and 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/10/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 15 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the claimed method wherein the shrimp are fed a diet as set forth in Table 2 of the specification, are reared in seawater and wherein the crustacean is Pacific white shrimp (Liopenaeus vannamei), does not reasonably provide enablement for carrying out the method with any diet, any salinity or any species to obtain the free amino acid content as claimed by reference to limitations of nonelected claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 	
Enablement is considered in view of the Wands factors (MPEP 2164.01(a)).  The court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' "  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  While all of these factors are considered, a sufficient amount for a prima facie case are discussed below.
	
	The nature of the invention relates to an aquaculture method whereby shrimp with a particular free amino acid (FAA) profile is obtained. 
	The specification teaches that free amino acids have particular flavors and that altering the FAA content of aquacultured crustaceans can alter their desirability as food products.  The specification teaches rearing a shrimp species, Liopenaeus vannamei, with a biofloc under low 
	The art at the time of filing supports that diet, species and salinity all can affect the FAA profile of an animal. For example, Koyama (2018, Jour Exp Biol, 221:pages 1-8) taught that different salinities can affect FAA levels. Koyama measured FAA in the abdominal muscle of kuruma shrimp reared at 1.7%, 3.4% (seawater), and 4% salinities and found lower FAA content in shrimp reared at 1.7% salinity. Koyama reports that the major free amino acids were glycine, arginine, glutamine and alanine. Lowering salinity resulted in lower Arg, Gln and Ala while increasing salinity increased those FAAs. Likewise, Wong (1982, of record) teaches that diet, salinity, species and icing all affect the FAA content, and therefore, the flavor of shrimp. For example, Table 9 at page 75, the FAA in mg/100 g shrimp are given for 2 different species and for P. stylirostris, two different diets are compared. Wong states at page 77 that it can be concluded that dietary formulations notably affect free amino acid concentrations. 
	The specification is not clear as to the conditions of the Comparative Example. Thus, it cannot be determined that the claimed FAA profile is not normally characteristic of the species, if it is due to dark conditions, salinity, feed or some other factor. Because all of these differences can alter FAA content, the only set of conditions that the specification supports as leading to the claimed FAA profile, are those carried out in the specification. 
	Thus, given the breadth of the claims, the teachings in the art and the lack of guidance in the specification, one of ordinary skill in the art would not have been able to carry out the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725. The examiner can normally be reached M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632